TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00634-CR



                                 The State of Texas, Appellant

                                                v.

                                     Jessica Cook, Appellee


          FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
   NO. C1CR07224975, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State of Texas has filed a motion to dismiss its appeal. We grant the motion and

dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on State’s Motion

Filed: December 9, 2008

Do Not Publish